Citation Nr: 0315656	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's application to reopen his service 
connection claim for schizophrenia.  He responded with a 
timely Notice of Disagreement, and was sent a Statement of 
the Case by the RO.  He then filed a timely VA Form 9, 
perfecting his appeal of this issue.  

The veteran's claim was initially presented to the Board in 
September 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The veteran seeks to reopen his claim for service connection 
for schizophrenia, based on the submission of new and 
material evidence.  According to a September 2000 treatment 
record from Dr. M. Horan, received in October 2002, the 
veteran receives mental health treatment at Shreveport Mental 
Health, a private facility.  Records from this facility have 
not yet been submitted, and are potentially relevant to the 
veteran's pending claim.  The VA has a legal obligation to 
notify the veteran of any lay or medical evidence, not 
already of record, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002).  Because any 
available medical treatment records from Shreveport Mental 
Health are potentially relevant to the veteran's claim, the 
VA should obtain these records, or request the veteran to 
submit them, prior to adjudication of this claim by the 
Board.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
Specifically, the RO should request the 
veteran submit, or authorize the VA to 
obtain, private medical treatment records 
from Shreveport Mental Health.

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's application 
to reopen his claim for service 
connection for a psychiatric disability 
in light of the additional evidence added 
to the record.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




